       Case 3:21-cr-01603-JLS Document 24 Filed 07/21/21 PageID.22 Page 1 of 1
                                                                                FILED
                                UNITED STATES DISTRICT CO RT                      JUL 2 l 2•2l
                              SOUTHERN DISTRICT OF CALIF RN,                  ~AK, U.S. DISTRICT COURT
                                                                          SOUTHERN DISTRICT OF CALIFORNIA
                                                                         BY                         DEPUlY
UNITED STATES OF AMERICA,
                                                             Case No. 21CR1603-JLS

                                           Plaintiff,
                       vs.
                                                              JUDGMENT OF DISMISSAL

STEVEN MICHAEL RICE

                                        Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or


 •    the Court has granted the motion of the defendant for a judgment of acquittal; or


 •    a jury has been waived, and the Court has found the defendant not guilty; or


 •    the jury has returned its verdict, finding the defendant not guilty;

       of the offense(s) as charged in the Indictment/Information:
       Ct 1- 21:952, 960 - Importation of Methamphetamine (Felony)




 Dated:
